Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicants Arguments
Applicants arguments with respect to claim interpretation have been fully considered but are not persuasive.  The examiner does not agree that one of ordinary skill in the art would understand the terms control unit and acquisition unit are structural. Applicants arguments of structure described in the specification which could perform the function of the control unit and the acquisition unit are not convincing the cited section do not demonstrate that that these are structural terms on their own. Adequate structure to perform the structure for the units in the specification is in fact a requirement for proper interpretation under 35 U.S.C. 112(f).

The examiner notes that claim interpretation is not a rejection or objection. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant has amended the claims to include previously indicated allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669